Citation Nr: 1603619	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right hip with residuals of a total right hip arthroplasty.

2. Entitlement to service connection for a left hip disability, to include as secondary to residuals of a total right hip arthroplasty.

3. Entitlement to service connection for a back disability, to include as secondary to residuals of a total right hip arthroplasty.

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to residuals of a total right hip arthroplasty.

5. Entitlement to service connection for a bilateral ankle disability, to include as secondary to residuals of a total right hip arthroplasty.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969 with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal lies with the RO in Detroit, Michigan.

The Veteran testified before the undersigned at an August 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for disabilities of the left hip, low back, bilateral knees and bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Osteoarthritis of the right hip, resulting in a total right hip arthroplasty and residuals thereof, is etiologically related to injuries sustained during active service.

CONCLUSION OF LAW

Osteoarthritis of the right hip, to include a total right hip arthroplasty and residuals thereof, was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts service connection for a right hip disability, diagnosed as osteoarthritis of the right hip, resulting in a total right hip arthroplasty and residuals thereof.  Specifically, he asserts this disability resulted from injuries sustained after jumping from a helicopter while serving in Vietnam.  Initially, the Board observes the Veteran's service treatment records related to his period of active service are unavailable for review.  However, the Veteran is in receipt of the Combat Infantryman Badge, Purple Heart, and Silver Star.  See Form DD-214.  Therefore, the Veteran's in-service injury is conceded, as his alleged right hip injury would be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014).  

Significantly, the Veteran has submitted two medical opinions in support of his claim, both dated October 2010.  Dr. G.V., a private physician, noted the Veteran suffers from a genetic condition of the hip that would predispose him to the premature onset of osteoarthritis.  However, Dr. G.V. also noted that the deterioration of the joint would be accelerated in light of repetitive trauma or heavy strenuous activities, such as those one would see in combat situations.  Dr. G.V. ultimately opined that the Veteran's onset of arthritis and the need for surgery can be directly related to his combat experience.

Likewise, an opinion authored by P.R., a VA Physician's Assistant, and co-signed by Dr. E.R., a VA physician, notes the Veteran has been a patient at the Akron VA Medical Center since January 2003.  Noting the Veteran's reported combat injury and the lack of other significant post-service trauma, P.R. opined that the in-service trauma began his chronic recurrent right hip pain and subsequent arthritic joint changes to his right hip.  Ultimately, P.R. opined that it is more likely than not that the Veteran's right hip disability was caused by the injury sustained in combat.

Furthermore, the Veteran has provided statements and testimony that he has suffered from chronic right hip pain since his in-service injury, but self-treated and self-medicated until it reached the point he felt it was necessary to seek medical attention.  See, e.g., November 2009 statement, August 2015 Board hearing testimony.  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.303(b) (providing for service connection based on continuity of symptomatology for chronic disabilities listed at 38 C.F.R. § 3.309(a), including arthritis).  The Veteran is competent to report that he has experienced chronic right hip pain since service; the Board finds these statements are credible.

The Board is cognizant of the negative VA opinion of record, offered by a VA physician's assistant in May 2013.  However, this opinion is afforded lower probative weight than the two positive medical opinions.  The opinion is based in part on the absence of a hip condition on examination in service.  Given this combat Veteran's credible statements, the Board is finding that the Veteran did injure his hip during service as he describes.  Thus, the negative opinion is based in part on a premise that is not entirely accurate.  In addition, the examiner noted that Dr. G.V. stated the Veteran's hip condition had a genetic predisposition.  Even if the Veteran was predisposed to develop hip arthritis, he was free from any such disability on entry into service.  In contrast to the negative opinion, the positive opinions accurately consider the fact that the Veteran was without a hip disability at entry into service, as well as the Veteran's engagement in activities during combat that could have injured his hip.  In fact, the physician who noted the predisposition to hip arthritis, Dr. G.V., opined that the onset of right hip arthritis could be directly related to the Veteran's combat experience. 

In light of the two positive medical opinions, as well as the credible testimony regarding continuity of symptomatology as it relates to right hip arthritis, the Board finds that service connection for osteoarthritis of the right hip, resulting in a total right hip arthroplasty and residuals thereof, is warranted.  


ORDER

Service connection for osteoarthritis of the right hip with residuals of a total right hip arthroplasty is granted.


REMAND

The Veteran has also claimed service connection for disabilities of the low back, left hip, bilateral knees and bilateral ankles, each as secondary to his right hip disability.  While the Veteran was provided a VA examination in May 2012, which diagnosed bilateral ankle strain, arthritis of the low back and left hip, and bilateral knee strain, no etiological opinion was rendered by the VA examiner.  As the Board has awarded service connection for the Veteran's right hip disability above, a remand is required to obtain an opinion as to whether these disabilities are proximately due to, or aggravated by, the right hip disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current left hip, low back, bilateral knee and bilateral ankle disabilities.  The entire claims file, including this REMAND, must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the record, and physical examination of the Veteran, the examiner is requested to address the following:

a. Provide a current diagnosis for any left hip, low back, bilateral knee and/or bilateral ankle disability, taking into account the diagnoses provided in the March 2012 VA examination report.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that any such disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected right hip disability.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for any opinion expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


